DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 08/29/2022, claims 1, 6, 11, 14, and 16 have been amended. Claims 2-5, 7-10, 12-13, 15, and 17-20 have been kept original. The currently pending claims considered below are claims 1-20.
	
Claim Objections
4.	Claims 1, and 11 are objected to because of the following informalities: 
As per claims 1, and 11, the newly add limitation “wherein an entry in the index associates one or more attribute values with two or more of the vertices” does not have clear/explicit support in the specification. The specification fig. 1, and par. [0020], recites “Vertices 114-115 may represent attributes that can be shared by two or more of data instance vertices 114-115.” So, it not clear if the Applicant newly add limitation element “an entry in the index associates one or more attribute values” is referring to “Vertices 114-115 may represent attributes that can be shared” as disclose by the specification or if it not even related. It is also not clear if the “two or more of the vertices” described in the claims are the same as the “two or more of data instance vertices”.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-6, 9-16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bik et al. (US 9104665 B1) in view of Ushijima et al. (US 20150310129 A1).

	As per claim 1, Bik teaches a method comprising (Bik, Column 1, Lines 54-56, “The above and other needs are met by a method, a nontransitory computer-readable storage medium and a system for maintaining and modifying graph data.”): 
generating an index corresponding to attributes of an attribute type identified in vertices of a graph (Bik, fig. 7B, Column 13, Lines 25-27, “The backup table module 602 receives from the master system 105 and stores the graph data for the vertices in the backup table 702.” Where stores the graph data for the vertices in the backup table is interpreted as to generating the index corresponding to attributes of an attribute type identified in vertices of the graph. The backup table is interpreted as the index. The backup table has graph data for the vertices. The graph data for the vertices includes unique identifier is an alphanumeric or a numerical string associated with the vertex. Where the alphanumeric or a numerical string are interpreted as the attribute type), 
wherein the vertices each comprise a unique identifier and one or more attributes corresponding to one or more attribute types (Bik, fig. 7B, Column 13, Lines 50-66, “As depicted in FIG. 7B, the backup table module 602 has written data for the four vertices in an ascending order of their numerical identifiers 764a-d..” Wherein each vertices as illustrated in fig. 7B has their numerical identifier which corresponds to the numerical type of the attribute value. Further, “a unique identifier includes a unique alpha-numerical or a unique numerical portion and the backup table module 602 writes the data for vertices in an ascending or descending order of the alpha-numerical or numerical portion.”), 
wherein each entry in the index associates at least one attribute value of the attribute type with identifiers for one or more of the vertices that comprise an attribute that qualifies for the entry (Bik, fig. 7B, Column 13, Line 67, and Column 14, Lines 1-4, “Amongst the four identifiers 764a-d, the identifier 764a has the smallest value of 1108 and therefore the data about the vertex identified by identifier 764a is written in the first row of the table 752. For similar reasons, data for the vertex identified by identifier 764d is written last.” Where the value of 1108 is the at least one attribute value of the attribute type with identifiers for one or more of the vertices. The smallest is interpreted as the attribute that qualifies for the entry), and
	 wherein an entry in the index associates one or more attribute values with two or more of the vertices (Bik, fig. 7B, Column 13, Lines 58-60, “The backup table 752 includes unique numerical identifiers 764a-d and vertex values 766a-d for four vertices.” Where the unique numerical identifiers are interpreted as the entry in the index, for example the unique numerical identifier 752a. The backup table is interpreted as the index. The vertex values 766a-d are interpreted as the one or more attribute values. The vertex values 766a-d is being used to associated four vertices in the entry identify as 752, see fig. 7B:752a);
generating one or more delta indexes associated with the index based on one or more modifications to the graph (Bik, figs. 6, 7A-B, Column 14, Lines 5-17, “the backup module 312 also includes a delta module 604 that creates delta tables 704a-n for storing modifications made to data associated with a vertex represented in the backup table 702.” Where the delta tables are interpreted as the one or more delta indexes. Where the backup table is interpreted as the index. The modifications made to data associated with a vertex are interpreted as the one or more modifications to the graph); 
	generating a response to the query based at least on the index and at least one delta index of the one or more delta indexes (Bik, figs. 6, 7A-B, Column 15, Lines 45-64, “Because the backup table 702 and the delta tables 704a-n are ordered, the merge module 606 stops searching a delta table 704 for the selected identifier once it reaches a unique identifier with a value greater than the value of the selected identifier.” and “ The merge module 606 then searches for the selected identifier in delta tables 704a-n. If found in one or more delta tables 704a-n, the merge module 606 selects the identifier and its corresponding values from the latest created delta table 704.” Wherein the searches are inherent to have a query. The searches are searching one or more delta tables. Where the selects the identifier and its corresponding values from the latest created delta table 704 is interpreted as the response to the query).  
	However, it is noted that the prior art of Bik does not explicitly teach “obtaining a query to the graph associated with the attribute type;”
On the other hand, in the same field of endeavor, Ushijima teaches obtaining a query to the graph associated with the attribute type (Ushijima, fig. 2, par. [0067], “The front-end computer 100 receives a query having a table structure or a graph structure from the network 400, and generates the reference statistical information 130 for the referenced data.” Where the graph structure is interpreted to be graph associated with the attribute type);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ushijima that teaches accessing data stored in a graph database by using a relational database interface into Bik that teaches a graph representing relationships among a set of items. Additionally, this give a capability to store data for expressing complex relationships as is, such as human relationships in a social network or a delivery state across a logistics network, and flexibility in not needing a schema design before storage unlike a relational database.
The motivation for doing so would be to search or analyze data stored in a graph database together with data stored in a relational database (Ushijima, par. [0004]).

As per claim 2, Ushijima teaches wherein the one or more modifications comprise one or more additions or deletions in the graph (Ushijima, fig. 17, par. [0144]-[0145], “the high-frequency reference range determination module 113 references the reference statistical information 130, and keeps the nodes included in the high-frequency reference range but deletes the other nodes from the overall graph G shown in FIG. 17 representing the overall relational diagram of the databases.” Where deletes the other nodes from the overall graph G is interpreted as the one or more modifications comprise one or more additions or deletions in the graph).

As per claim 3, Bik teaches wherein the graph comprises the vertices and one or more additional vertices without the attribute type (Bik, fig. 3, Column 10, Lines 46-65, “a partition of a graph and stores the graph data as a vertex collection data structure” Where the vertex in the graph data has a plurality of vertices without the attribute type).

As per claim 4, Bik teaches further comprising maintaining a second index to index the graph based on the unique identifiers for the vertices in the graph (Bik, fig. 7B:752b, Column 16, Lines 13-24, “The merge module 606 stores the resulting unique identifiers and their corresponding values in the new backup table.” Wherein the new backup table is interpreted as the second index to index the graph based on the unique identifiers for the vertices in the graph).

As per claim 5, Bik teaches wherein generating the response to the query based at least on the index and at least one delta index of the one or more delta indexes comprises: compiling the index and the at least one delta index to generate an updated index (Bik, fig. 7B:752b, Column 15, Lines 37-57, “After the merge threshold is reached, the merge module 606 merges the backup table 702 and the delta tables 704a-n into a new backup table (not shown).” Where the result of the merge is interpreted as the compiling the index and the at least one delta index to generate an updated index. Where the new backup table (not shown) is interpreted as the generate the updated index); and 
generating a response to the query based at least on the updated index (Bik, fig. 7B:752b, Column 15, Lines 44-57, “To create this backup table, the merge module 606 starts at the beginning of the backup table 702 and selects the first vertex stored in the backup table 702.” Wherein the selects the first vertex stored in the backup table is interpreted as the generating a response to the query based at least on the updated index. The selects are inherent to have the query).

As per claim 6, Bik teaches wherein each entry in the index associates a range of attribute values with one or more of the vertices that comprise an attribute that qualifies for the range (Bik, Column 14, Lines 64-67, “vertex values 766b-d indicated in the backup table 752a” Wherein 766b-d is interpreted as the range of attribute values. Further, Column 16, Lines 26-40, “new value 766c” Where the new value 766c is interpreted as the attribute that qualifies for the range).

As per claim 9, Bik teaches wherein the query indicates a period of interest and wherein the method further comprises selecting the at least one delta index that corresponds to the period of interest (Bik, fig. 8, Column 19, Lines 64-66, “After selecting the unique identifier and its corresponding values from the latest delta table 704” Wherein after is interpreted as the period of interest. Wherein the selecting the unique identifier and its corresponding values from the latest delta table is interpreted as the selecting the at least one delta index that corresponds to the period of interest).

As per claim 10, Bik teaches further comprising compiling the one or more delta indexes with the index to generate a new index (Bik, fig. 8, Column 19, Lines 25-30, “The backup module 312 then creates 804 one or more delta tables and stores the data modified after creation of backup table in the created one or more delta tables. The backup module 312 next merges 806 the backup table and the one or more delta tables after reaching a merge threshold.” Where merges the backup table and the one or more delta tables after reaching the merge, threshold is interpreted as the compiling the one or more delta indexes with the index to generate the new index).

	As per claim 11, Bik teaches a computing system comprising (Bik, Column 1, Lines 54-56, “The above and other needs are met by a method, a nontransitory computer-readable storage medium and a system for maintaining and modifying graph data.”):
 a storage system, a processing system operatively coupled to the storage system (Bik, figs. 1-2, Column 3, Lines 34-47, “a client 102, a master system 105, a distributed storage system 103, and worker systems 106 connected by a network 140.”); and 
program instructions stored on the storage system that, when executed by the processing system, direct the processing system to (Bik, fig. 1-2, Column 7, lines 52-61, “The storage device 208 is any non-transitory computer readable storage medium, such as a hard drive, compact disk read-only memory (CD-ROM), DVD, or a solid-state memory device. The memory 206 holds instructions and data used by the processor 202. The pointing device 214 may be a mouse, track ball, or other type of pointing device, and is used in combination with the keyboard 210 to input data into the computer 200. The graphics adapter 212 displays images and other information on the display 218. The network adapter 216 couples the computer 200 to the network 140.”):
generate an index corresponding to attributes of an attribute type identified in vertices of a graph (Bik, fig. 7B, Column 13, Lines 25-27, “The backup table module 602 receives from the master system 105 and stores the graph data for the vertices in the backup table 702.” Where stores the graph data for the vertices in the backup table is interpreted as to generating the index corresponding to attributes of an attribute type identified in vertices of the graph. The backup table is interpreted as the index. The backup table has graph data for the vertices. The graph data for the vertices includes unique identifier is an alphanumeric or a numerical string associated with the vertex. Where the alphanumeric or a numerical string are interpreted as the attribute type), 
wherein the vertices each comprise a unique identifier and one or more attributes corresponding to one or more attribute types (Bik, fig. 7B, Column 13, Lines 50-66, “As depicted in FIG. 7B, the backup table module 602 has written data for the four vertices in an ascending order of their numerical identifiers 764a-d..” Wherein each vertices as illustrated in fig. 7B has their numerical identifier which corresponds to the numerical type of the attribute value. Further, “a unique identifier includes a unique alpha-numerical or a unique numerical portion and the backup table module 602 writes the data for vertices in an ascending or descending order of the alpha-numerical or numerical portion.”), 
wherein each entry in the index associates at least one attribute value of the attribute type with identifiers for one or more of the vertices that comprise an attribute that qualifies for the entry (Bik, fig. 7B, Column 13, Line 67, and Column 14, Lines 1-4, “Amongst the four identifiers 764a-d, the identifier 764a has the smallest value of 1108 and therefore the data about the vertex identified by identifier 764a is written in the first row of the table 752. For similar reasons, data for the vertex identified by identifier 764d is written last.” Where the value of 1108 is the at least one attribute value of the attribute type with identifiers for one or more of the vertices. The smallest is interpreted as the attribute that qualifies for the entry), and
	 wherein an entry in the index associates one or more attribute values with two or more of the vertices (Bik, fig. 7B, Column 13, Lines 58-60, “The backup table 752 includes unique numerical identifiers 764a-d and vertex values 766a-d for four vertices.” Where the unique numerical identifiers are interpreted as the entry in the index, for example the unique numerical identifier 752a. The backup table is interpreted as the index. The vertex values 766a-d are interpreted as the one or more attribute values. The vertex values 766a-d is being used to associated four vertices in the entry identify as 752, see fig. 7B:752a);
generate one or more delta indexes associated with the index based on one or more modifications to the graph (Bik, figs. 6, 7A-B, Column 14, Lines 5-17, “the backup module 312 also includes a delta module 604 that creates delta tables 704a-n for storing modifications made to data associated with a vertex represented in the backup table 702.” Where the delta tables are interpreted as the one or more delta indexes. Where the backup table is interpreted as the index. The modifications made to data associated with a vertex are interpreted as the one or more modifications to the graph); 
	generate a response to the query based at least on the index and at least one delta index of the one or more delta indexes (Bik, figs. 6, 7A-B, Column 15, Lines 45-64, “Because the backup table 702 and the delta tables 704a-n are ordered, the merge module 606 stops searching a delta table 704 for the selected identifier once it reaches a unique identifier with a value greater than the value of the selected identifier.” and “ The merge module 606 then searches for the selected identifier in delta tables 704a-n. If found in one or more delta tables 704a-n, the merge module 606 selects the identifier and its corresponding values from the latest created delta table 704.” Wherein the searches are inherent to have a query. The searches are searching one or more delta tables. Where the selects the identifier and its corresponding values from the latest created delta table 704 is interpreted as the response to the query).  
 However, it is noted that the prior art of Bik does not explicitly teach “obtain a query to the graph associated with the attribute type;”
On the other hand, in the same field of endeavor, Ushijima teaches obtain a query to the graph associated with the attribute type (Ushijima, fig. 2, par. [0067], “The front-end computer 100 receives a query having a table structure or a graph structure from the network 400, and generates the reference statistical information 130 for the referenced data.” Where the graph structure is interpreted to be graph associated with the attribute type);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ushijima that teaches accessing data stored in a graph database by using a relational database interface into Bik that teaches a graph representing relationships among a set of items. Additionally, this give a capability to store data for expressing complex relationships as is, such as human relationships in a social network or a delivery state across a logistics network, and flexibility in not needing a schema design before storage unlike a relational database.
The motivation for doing so would be to search or analyze data stored in a graph database together with data stored in a relational database (Ushijima, par. [0004]).

As per claim 12, Ushijima teaches wherein the one or more modifications comprise one or more additions or deletions in the graph (Ushijima, fig. 17, par. [0144]-[0145], “the high-frequency reference range determination module 113 references the reference statistical information 130, and keeps the nodes included in the high-frequency reference range but deletes the other nodes from the overall graph G shown in FIG. 17 representing the overall relational diagram of the databases.” Where deletes the other nodes from the overall graph G is interpreted as the one or more modifications comprise one or more additions or deletions in the graph). 

As per claim 13, Bik teaches wherein the graph comprises the vertices and one or more additional vertices without the attribute type (Bik, fig. 3, Column 10, Lines 46-65, “a partition of a graph and stores the graph data as a vertex collection data structure” Where the vertex in the graph data has a plurality of vertices without the attribute type).

As per claim 14, Bik teaches wherein the program instructions further direct the processing system to maintain a second index to index the graph based on the unique identifiers for the vertices in the graph (Bik, fig. 7B:752b, Column 16, Lines 13-24, “The merge module 606 stores the resulting unique identifiers and their corresponding values in the new backup table.” Wherein the new backup table is interpreted as the second index to index the graph based on the unique identifiers for the vertices in the graph).

As per claim 15, Bik teaches wherein generating a response to the query based at least on the index and at least one delta index of the one or more delta indexes comprises: 
compiling the index and the at least one delta index to generate an updated index (Bik, fig. 7B:752b, Column 15, Lines 37-57, “After the merge threshold is reached, the merge module 606 merges the backup table 702 and the delta tables 704a-n into a new backup table (not shown).” Where the result of the merge is interpreted as the compiling the index and the at least one delta index to generate an updated index. Where the new backup table (not shown) is interpreted as the generate the updated index); and 
generating a response to the query based at least on the updated index (Bik, fig. 7B:752b, Column 15, Lines 44-57, “To create this backup table, the merge module 606 starts at the beginning of the backup table 702 and selects the first vertex stored in the backup table 702.” Wherein the selects the first vertex stored in the backup table is interpreted as the generating a response to the query based at least on the updated index. The selects are inherent to have the query).

As per claim 16, Bik teaches wherein each entry in the index associates a range of attribute values with one or more of the vertices that comprise an attribute that qualifies for the range (Bik, Column 14, Lines 64-67, “vertex values 766b-d indicated in the backup table 752a” Wherein 766b-d is interpreted as the range of attribute values. Further, Column 16, Lines 26-40, “new value 766c” Where the new value 766c is interpreted as the attribute that qualifies for the range). 

As per claim 20, Bik teaches wherein the program instructions further direct the processing system to compile the one or more delta indexes with the index to generate a new index (Bik, fig. 8, Column 19, Lines 25-30, “The backup module 312 then creates 804 one or more delta tables and stores the data modified after creation of backup table in the created one or more delta tables. The backup module 312 next merges 806 the backup table and the one or more delta tables after reaching a merge threshold.” Where merges the backup table and the one or more delta tables after reaching the merge, threshold is interpreted as the compiling the one or more delta indexes with the index to generate the new index).

7.	Claims 7-8, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Bik et al. (US 9104665 B1) in view of still Ushijima et al. (US 20150310129 A1) in further view of Sivathanu (US 9576007 B1).
As per claim 7, Bik, and Ushijima teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior arts of Bik, and Ushijima do not explicitly teach “wherein generating a first delta index of the one or more delta indexes for a portion of the one or more modifications made during a first period; generating one or more additional delta indexes for a portion of the one or more modifications during one or more additional periods following the first period.”
On the other hand, in the same field of endeavor Sivathanu teaches wherein generating the one or more delta indexes associated with the index based on the one or more modifications to the graph comprises: generating a first delta index of the one or more delta indexes for a portion of the one or more modifications made during a first period (Sivathanu, Column 27, Lines 16-49, “to apply a real-time update, the instance manager may convert a set of deltas into a sequence of updates to the posting lists. Each update may be associated with a timestamp and be retried until successfully applied to ensure strict ordering of updates. Updates may be batched into 10s or 1000s of updates. Each index cluster may track the timestamp of the data it is currently serving. If an index cluster fails and restarts, the index cluster may apply an update as long as the update timestamp is greater than the current timestamp of the triple at the index cluster.” Where the convert a set of deltas into a sequence of updates to the posting lists is interpreted as the generating a first delta index of the one or more delta indexes for a portion of the one or more modifications. The timestamp of the data it is currently serving is interpreted as the first period. The updated indexes are interpreted as the generating one or more additional delta indexes for a portion of the one or more modifications); and 
generating one or more additional delta indexes for a portion of the one or more modifications during one or more additional periods following the first period (Sivathanu, Column 27, Lines 16-49, “If an index cluster fails and restarts, the index cluster may apply an update as long as the update timestamp is greater than the current timestamp of the triple at the index cluster. … If a timestamp of a delta is earlier than the current timestamp, the index cluster may consider the update successfully applied without actually attempting to apply the update.”  Where the greater than the current timestamp of the triple at the index cluster or a timestamp of a delta is earlier than the current timestamp are interpreted as the additional periods following the first period. The updated indexes are interpreted as the generating one or more additional delta indexes for a portion of the one or more modifications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sivathanu that teaches a large search engine traditionally create and store an index that enables a user to search for one or more words in the content of documents into the combination of Bik that teaches a graph representing relationships among a set of items, and Ushijima that teaches accessing data stored in a graph database by using a relational database interface. Additionally, this give a capability to store data for expressing complex relationships as is, such as human relationships in a social network or a delivery state across a logistics network, and flexibility in not needing a schema design before storage unlike a relational database.
The motivation for doing so would be to query latency for proximity ranges (Sivathanu, Column 2, Lines 2-3). 

As per claim 8, Bik, Ushijima, and Sivathanu teach all the limitations as discussed in claim 7 above. 
Additionally, Sivathanu teaches wherein the first period and the one or more additional periods comprises a quantity of time or a quantity of modifications (Sivathanu, Column 16, Lines 25-61, “a geographic space can have a distance metric of miles, meters, inches, etc. used with a covering operator to define the neighborhood, for example, “within 5 miles” or “within 4 meters.” As another example, a date/time space can have a distance metric of years, hours, seconds, etc., with a covering operator to define a neighborhood of, for example, “within 3 years,” “within 6 seconds,” etc.” Wherein the within 3 years,” “within 6 seconds are the quantity of time).

As per claim 17, Bik, and Ushijima teach all the limitations as discussed in claim 11 above.  
However, it is noted that the combination of the prior arts of Bik, and Ushijima do not explicitly teach “wherein generating the one or more delta indexes associated with the index based on the one or more modifications to the graph comprises: generating a first delta index of the one or more delta indexes for a portion of the one or more modifications made during a first period; and generating one or more additional delta indexes of the one or more delta indexes for a portion of the one or more modifications during one or more additional periods following the first period.
On the other hand, in the same field of endeavor, Sivathanu teaches wherein generating the one or more delta indexes associated with the index based on the one or more modifications to the graph comprises: generating a first delta index of the one or more delta indexes for a portion of the one or more modifications made during a first period (Sivathanu, Column 27, Lines 16-49, “to apply a real-time update, the instance manager may convert a set of deltas into a sequence of updates to the posting lists. Each update may be associated with a timestamp and be retried until successfully applied to ensure strict ordering of updates. Updates may be batched into 10s or 1000s of updates. Each index cluster may track the timestamp of the data it is currently serving. If an index cluster fails and restarts, the index cluster may apply an update as long as the update timestamp is greater than the current timestamp of the triple at the index cluster.” Where the convert a set of deltas into a sequence of updates to the posting lists is interpreted as the generating a first delta index of the one or more delta indexes for a portion of the one or more modifications. The timestamp of the data it is currently serving is interpreted as the first period. The updated indexes are interpreted as the generating one or more additional delta indexes for a portion of the one or more modifications); and 
generating one or more additional delta indexes for a portion of the one or more modifications during one or more additional periods following the first period (Sivathanu, Column 27, Lines 16-49, “If an index cluster fails and restarts, the index cluster may apply an update as long as the update timestamp is greater than the current timestamp of the triple at the index cluster. … If a timestamp of a delta is earlier than the current timestamp, the index cluster may consider the update successfully applied without actually attempting to apply the update. ”  Where the greater than the current timestamp of the triple at the index cluster or a timestamp of a delta is earlier than the current timestamp are interpreted as the additional periods following the first period. The updated indexes are interpreted as the generating one or more additional delta indexes for a portion of the one or more modifications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sivathanu that teaches a large search engine traditionally create and store an index that enables a user to search for one or more words in the content of documents into the combination of Bik that teaches a graph representing relationships among a set of items, and Ushijima that teaches accessing data stored in a graph database by using a relational database interface. Additionally, this give a capability to store data for expressing complex relationships as is, such as human relationships in a social network or a delivery state across a logistics network, and flexibility in not needing a schema design before storage unlike a relational database.
The motivation for doing so would be to query latency for proximity ranges (Sivathanu, Column 2, Lines 2-3). 

As per claim 18, Bik, Ushijima, and Sivathanu teach all the limitations as discussed in claim 17 above. 
Additionally, Sivathanu teaches wherein the first period and the one or more additional periods comprises a quantity of time or a quantity of modifications (Sivathanu, Column 16, Lines 25-61, “a geographic space can have a distance metric of miles, meters, inches, etc. used with a covering operator to define the neighborhood, for example, “within 5 miles” or “within 4 meters.” As another example, a date/time space can have a distance metric of years, hours, seconds, etc., with a covering operator to define a neighborhood of, for example, “within 3 years,” “within 6 seconds,” etc.” Wherein the within 3 years,” “within 6 seconds are the quantity of time).

As per claim 19, Bik, Ushijima, and Sivathanu teach all the limitations as discussed in claim 17 above. 
Additionally, Bik teaches wherein the query indicates a period of interest and wherein the program instructions further direct the processing system to select the at least one delta index that corresponds to the period of interest (Bik, fig. 8, Column 19, Lines 64-66, “After selecting the unique identifier and its corresponding values from the latest delta table 704” Wherein after is interpreted as the period of interest. Wherein the selecting the unique identifier and its corresponding values from the latest delta table is interpreted as the selecting the at least one delta index that corresponds to the period of interest).

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frank (US 20020178341 A1), teaches indexing and retrieval of objects stored in a cache.
Macko et al. (US 20160071233 A1), teaches performing graph processing operations using mutable multilevel data structures to represent the target graph structures.
Harter et al. (US 20140188941 A1), teaches using a graph database to match entities by evaluating Boolean expressions.
Brauer et al. (US 20100250598 A1), teaches recognizing complex entities from text documents with the help of structured data and Natural Language Processing (NLP) techniques.
Larson et al. (US 20080281801 A1), teaches large-scale data management and analysis of data including complex relationships is not well supported by currently available database systems.
Butler et al. (US 20050192986 A1), teaches a data model including a first table to represent an entity type with a column in the table for a respective attribute of the entity type, and having rows entered with attribute data.
Kasperovics et al. (US 20170147705 A1), teaches a graph representation.

Response to Arguments
9.	Applicant’s arguments filed 08/29/2022, with respect to objections of claims 1, and 11 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 6). For this reason, the objections of record are withdrawn.

	Applicant’s arguments filed 08/29/2022, with respect to the U.S.C. § 112(d) rejections have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, page). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(d) rejection is overcome, and for this reason the 35 U.S.C. § 112(d) rejection of record is withdrawn.

	Applicant's arguments, filed on 08/29/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 6-9), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that Ushijima et al. (US 20150310129 A1) does not teach “generating an index corresponding to attributes of an attribute type identified in vertices of a graph, wherein the vertices each comprise a unique identifier and one or more attributes corresponding to one or more attribute types, wherein each entry in the index associates at least one attribute value of the attribute type with identifiers for one or more of the vertices that comprise an attribute that qualifies for the entry, and wherein an entry in the index associates one or more attribute values with two or more of the vertices;” (Applicant arguments, pages 6-9). It is respectfully submitted that Ushijima et al. (US 20150310129 A1) is no longer used to teach this limitation but the prior art of Bik et al. (US 9104665 B1) teaches these limitations as shown above. Claims 1, and 11 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
In addition, with regarding the new add limitation “wherein an entry in the index associates one or more attribute values with two or more of the vertices;” the Applicant is merely arguing a limitation that is newly added in the claims that were not previously presented. 

Applicant argues that Ushijima et al. (US 20150310129 A1) does not teach “wherein each entry in the index associates a range of attribute values with one or more of the vertices that comprise an attribute that qualifies for the range;” (Applicant arguments, pages 7-9). It is respectfully submitted that Ushijima et al. (US 20150310129 A1) is no longer used to teach this limitation but the prior art of Bik et al. (US 9104665 B1) teaches these limitations as shown above. Claims 6, and 16 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157